DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 23, 2022 was considered by the examiner.

Requirement for Information
Examiner acknowledges the IDS filed on June 23, 2022 as a response the Requirement for Information. Examiner requires that Applicant continue to update the docket with new IDS’s when Applicant receives new foreign office actions for foreign applications which share a common priority document to the current application.

Drawing Objections
Examiner withdraws the drawing objections based upon Applicant’s submission of new figures.

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 16-18, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Takemoto, Shu et al., "p Thick Film of Conductive Iridium Oxide Thin Film and Its Electrical Property Fabrication of CE iridium oxide thick films with p-type conductivity and their electrical properties", The Japan Society of Applied Physics, The 78 JSAP Autumn Meeting, 2017, p. 12-180 (“Takemoto”), in view of …
Flosfia, "we are working to realize ultra-low-loss, low-cost normally-off power transistors using the new power semi-conductor "corundum-structioned gallium oxide (a-Ga2O3)" of interest!, press release, Sept 28, 2016 (“Flosfia”), in view of …
Oda et al. (WO 2016/035696, published on October 3, 2016) by means of English translation (US 2017/0278706 A1) (“Oda”)
Regarding claim 1, Flosfia and Takemoto teach:
An oxide semiconductor film (Flosfia a-Ir2O3; Takemoto a-Ir2O3) having a p-type electrical conductivity (Flosfia in ¶ 4 states a-Ir2O3 is a p-type material) and includes as a major component a metal oxide Flosfia a-Ir2O3; Takemoto a-Ir2O3) having a corundum structure (Flosfia title; Takemoto ¶ 1);
and the metal oxide (a-Ir2O3) is a crystal oxide of a d-block metal in the periodic table or a mixed crystal of an oxide of a d-block metal in the periodic table. (Flosfia, pg. 1 at ¶ 4, where a-Ir2O3 is a corundum oxide).

Flosfia and Takemoto do not teach:
wherein a surface roughness of the oxide semiconductor film is equal to or less than 100 nm (¶ 0024, where the surface roughness is 10nm or less).
However, Flosfia and Takemoto teach:
That Ir2O3 and Ga2O3 are compatible materials in the same family as Ga203, with similar characteristics (Flosfia Figure 1; Takemoto ¶ 1) it would have been obvious that one of ordinary skill in the art would expect them to be capable of achieving similar characteristics such as surface roughness. 

Oda teaches:
A corundum crystalline oxide made out of gallium, e.g. a Ga2O3, or gallium oxide (see claim 1), that has a surface roughness equal to or less than 100 nm (¶ 0024, where the surface roughness is 10nm or less; claim 5).
Flosfia teaches:
That a-Ga2O3 and a-Ir2O3 have the same crystalline structure, have very close lattice constance with a difference of 0.3%, and can both be formed by mist CVD. Flosfia, pg. 1 at ¶ 4.
Thus, based upon the combination of references it would have been obvious to one of ordinary skill in the art that they could make an Ir2O3 with the same surface roughness as Ga2O3 since the prior art discloses that they are similar materials in the same family of materials, are made the same way, have the same crystal structure, and their lattice constants are very close. One of ordinary skill in the art would expect that they could form similar materials to have similar characteristics such as surface roughness. 
Under the same rational above Oda teaches:
a thickness of the oxide semiconductor film (¶¶ 0017, and 71) is equal to or more than 50nm (¶ 0142, where the thickness can be 3.5 µm, or 3,500 nm).
This is because Flosfia teaches that a-Ga2O3 and a-Ir2O3 are compatible material that enable mutual lamination, Flosfia, pg. 1 at ¶ 4, and use the same process to form layers of said material. Thus, it would have been obvious to one of ordinary skill in the art that the process to form a-Ga2O3 could be the same process to for a-Ir2O3 which includes film thickness. As such it would have been obvious to one of ordinary skill in the art to form the thickness of the a-Ir2O3 film of the prior art to have the same thickness of the a-Ga2O3 film of Oda.

Flosfia, and/or Takemoto have established that the processes used to form a-Ga2O3 are the same processes used to form a-Ir2O3. These references have also established that the characteristics of the a-Ir2O3, corundum structure, and lattice constants, are the same as a-Ga2O3. Therefore, it would have been obvious to one of ordinary skill in the art that one could form a-Ir2O3 to the same thickness and surface roughness as a-Ga2O3. Further, one of ordinary skill in the art would expect other similarities between the two materials. These similarities would extend to other characteristics such as carrier mobility. Based upon these it would have been obvious for one of ordinary skill in the art to look toward teachings, such as Oda, which deal with a-Ga2O3 to discern characteristics of a-Ir2O3.
Regarding claim 3, Oda teaches at least in figure 10:
wherein the thickness of the oxide semiconductor film is equal to or more than 100 nm (¶ 0142, where the thickness can be 3.5 µm, or 3,500 nm)
Regarding claim 4, Flosfia and Takemoto teach:
wherein the metal oxide includes a d-block metal in the periodic table or a metal of Group 13 of the periodic table (As stated in claim 1 Flosfia and Takemoto teach Ir2O3).
Regarding claim 5, Flosfia and Takemoto teach:
wherein the metal oxide includes a metal of Group 9 of the periodic table or a metal of Group 13 of the periodic table As stated in claim 1 Flosfia and Takemoto teach Ir2O3).
Regarding claim 6, Flosfia and Takemoto teach:
wherein the metal oxide includes iridium (As stated in claim 1 Flosfia and Takemoto teach Ir2O3).
Regarding claim 7, Oda teaches at least in figure 10:
wherein the surface roughness of the oxide semiconductor film is equal to or less than 10 nm (claim 5; ¶ 0024, where the surface roughness is 10nm or less).
Regarding claim 8, Oda teaches at least in figure 10:
wherein a carrier mobility of the oxide semiconductor film is equal to or more than 1.0 cm2/V –s (¶ 0143).
Regarding claim 9, Oda teaches at least in figure 10:
wherein a carrier concentration of the oxide semiconductor film is equal to or more than 8 x 1020/cm3 (¶ 0072, where generally the n or p dopants can be within this range)/
Regarding claim 16, Oda teaches at least in figure 10, and claim 1:
a semiconductor layer having an oxide semiconductor film of claim 1, and an electrode (Figure 10, where the semiconductor layer is 102, and the electrode is 105a, 103, or 105b).
Regarding claim 17, Oda teaches at least in figure 10, and claim 1:
further comprising an n-type semiconductor layer (101a) including an oxide semiconductor as a major component (101a where it is an n-type semiconductor as disclosed which is a n-type oxide semiconductor; ¶ 0091).
Regarding claim 18, Oda teaches at least in figure 10, and claim 1:
wherein the n-type semiconductor layer includes a metal of Group 13 of the periodic table (101a where it is an n-type semiconductor as disclosed which is a n-type oxide semiconductor; ¶ 0091 Group 13 can be Ga; see claim 1).
Regarding claim 24, Oda teaches at least in figure 10, and claim 1:
It is inherent that there will be wiring connected to the device of figure 10. The device without wiring would have no practical use, and could not be used as intended. At a bar minimum it needs a ground and a power/signal wiring.


Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive. 
Applicant asserts that it would not have been obvious that a-Ir2O3 would have the same surface roughness as a-Ga2O3 because it would be difficult to form a-Ir2O3 to have the same thickness and surface roughness. 
This argument is not persuasive. Just because something is difficult to do does not make it patentable, or non-obvious. Flosfia has provided one of ordinary skill in the art an obvious roadmap to make a-Ir2O3 in the same manner as a-Ga2O3. Further, Oda provides a roadmap to one of ordinary skill in the art for how they can form a-Ga2O3 with a specific surface roughness, and a specific thickness. Based upon this, it would have been obvious to one of ordinary skill in the art to use routine skill in the art, even though it may be difficult, to form a-Ir2O3 to have the same characteristics as a-Ga2O3 in order to form a p-layer material that will allow the fabrication of high performance power MOSFET that can be combined with known a-Ga2O3 MOSFETs. Flosfia, pg. 1 at ¶ 3. This will allow the creation of high performance CMOS power devices. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822